If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


RONALD LARSEN,                                                   UNPUBLISHED
                                                                 June 9, 2022
              Plaintiff-Appellant,

v                                                                No. 353440
                                                                 Eaton Circuit Court
VISION QUEST CONSULTINGS, INC.,                                  LC No. 19-000059-NO

              Defendant-Appellee,

and

COMPLETE ENCLOSURES, INC.,

              Defendant.


RONALD LARSEN,

              Plaintiff-Appellee,

v                                                                No. 354028
                                                                 Eaton Circuit Court
COMPLETE ENCLOSURES, INC.,                                       LC No. 19-000059-NO

              Defendant-Appellant,

and

VISION QUEST CONSULTINGS, INC.,

              Defendant-Appellee.


Before: RICK, P.J., and O’BRIEN and CAMERON, JJ.

PER CURIAM.


                                             -1-
        Plaintiff, Ronald Larsen, filed this negligence action against defendant Vision Quest
Consultings, Inc., the general contractor on a construction project, and defendant Complete
Enclosures, Inc., one of the subcontractors on the project. The trial court granted summary
disposition in favor of Vision Quest under MCR 2.116(C)(10), but denied Complete Enclosures’
motion for summary disposition under that same subrule. This Court granted plaintiff leave to
appeal the order granting Vision Quest’s motion for summary disposition in Docket No. 353440,1
granted Complete Enclosure leave to appeal the order denying its motion for summary disposition
in Docket No. 354028,2 and consolidated both appeals on its own motion.3 For the reasons set
forth in this opinion, we affirm the trial court’s rulings in both appeals.

                                        I. BASIC FACTS

       Vision Quest contracted with BQW Properties to manage its construction site, and BQW’s
employee, Brian Kemppainen, testified that he was on-site most days “to enforce the Vision Quest
Safety Program.” Vision Quest also contracted with A4H Construction to install barricades at
entry points. This consisted of placing plywood boards in front of entrances and securing them in
place with screws. According to Kemppainen, these barricades were in fact installed.

       The day before plaintiff’s injury, employees from Complete Enclosures unscrewed and
removed one of the plywood boards to do work on the outside of the building. Complete
Enclosures’ foreman told Kemppainen that, after Complete Enclosures’ work was done, he had
secured the plywood barricade back in place, which Kemppainen understood to mean that the
barricade had been refastened with screws. While Complete Enclosures’ employees put the
plywood board back, they unfortunately did not secure it in place with screws.

         The next day, plaintiff arrived at the construction site to deliver drywall. Kemppainen
testified that he took measures to ensure that delivery people had safe access points through which
to make deliveries, and that he would provide codes for entry to subcontractors who were then
responsible for giving those codes to whomever was making the delivery. However, Kemppainen
was not informed that plaintiff was making a delivery, which had been scheduled by A4H. As a
result, plaintiff did not have the access code that he needed to get into the building. He therefore
went around the building trying to find a way in, eventually finding the plywood barrier that
Complete Enclosures’ employees had failed to secure with screws. Plaintiff removed the plywood
and went through the doorway. On the other side of the doorway was an opening in the floor that
dropped down to the basement, and plaintiff fell through that opening, injuring himself.

        Plaintiff filed this action for negligence against Vision Quest. After Vision Quest filed a
notice of nonparty fault against Complete Enclosures, plaintiff filed an amended complaint adding


1
 Larsen v Complete Enclosures, Inc, unpublished order of the Court of Appeals, issued October 9,
2020 (Docket No. 353440).
2
 Larsen v Complete Enclosures, Inc, unpublished order of the Court of Appeals, issued October 9,
2020 (Docket No. 354028).
3
 Larsen v Complete Enclosures, Inc, unpublished order of the Court of Appeals, issued October 9,
2020 (Docket No. 353440).


                                                -2-
an additional claim against Complete Enclosures. Plaintiff alleged that Vision Quest breached its
“duty to take reasonable steps within their supervisory and coordinating authority to guard against
readily observable and avoidable dangers in a common work area.” Plaintiff further alleged that
Vision Quest breached its duty to ensure that other contractors and subcontractors working at the
site were following proper safety precautions. With respect to Complete Enclosures, plaintiff
alleged that it breached its duty of care, or created a new hazard, by removing the plywood
barricade and failing to properly reattach it at the doorway where plaintiff entered the building.

       Vision Quest and Complete Enclosures both moved for summary disposition under
MCR 2.116(C)(10). The trial court granted Vision Quest’s motion, but denied Complete
Enclosures’ motion. These appeals followed.

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Coblentz v City of Novi, 475 Mich 558, 567; 719 NW2d 73 (2006). Vision Quest and Complete
Enclosures both moved for summary disposition under MCR 2.116(C)(10). In reviewing a motion
under this subrule, a court must view the substantively admissible evidence submitted by the
parties and all legitimate inferences arising from that evidence “in the light most favorable to the
nonmoving party.” Coblentz, 475 Mich at 567-568. Summary disposition under this subrule is
appropriate where the proffered evidence fails to establish a genuine issue on any material fact and
the moving party is entitled to judgment as a matter of law. Id. at 568.

       The applicability of a legal doctrine, such as the common-work-area doctrine, presents a
question of law, which this Court reviews de novo. James v Alberts, 464 Mich 12, 14; 626 NW2d
158 (2001). Likewise, application of Michigan’s wrongful-conduct rule presents a question of law
reviewed de novo. See Brackett v Focus Hope, Inc, 482 Mich 269, 275; 753 NW2d 207 (2008).

                                    III. DOCKET NO. 353440

        In Docket No. 353440, plaintiff argues that the trial court erred by granting Vision Quest’s
motion for summary disposition because he submitted sufficient evidence to establish a question
of fact with respect to each element of the common-work-area doctrine. We disagree.

                                        A. GENERAL LAW

        At common law, general contractors like Vision Quest generally could not be held liable
for the negligence of independent contractors and their employees, but the Michigan Supreme
Court created an exception to this rule in Funk v Gen Motors Corp, 392 Mich 91, 102; 220 NW2d
641 (1974), overruled in part on other grounds in Hardy v Monsanto Enviro-Chem Sys, Inc, 414
Mich 29; 323 NW2d 270 (1982). See Ormsby v Capital Welding, Inc, 471 Mich 45, 48; 684 NW2d
320 (2004). Under this new exception, known as the “common work area doctrine,” a general
contractor can be held liable for a subcontractor’s negligence if the plaintiff can establish that “(1)
the defendant, either the property owner or general contractor, failed to take reasonable steps
within its supervisory and coordinating authority (2) to guard against readily observable and
avoidable dangers (3) that created a high degree of risk to a significant number of workmen (4) in



                                                 -3-
a common work area.” Id. at 54. “[A] plaintiff's failure to satisfy any one of the four elements of
the ‘common work area doctrine’ is fatal to [his or her] claim.” Id. at 59.

                        B. FIRST ELEMENT—REASONABLE STEPS

        With respect to the first element—whether the defendant failed to take reasonable steps
within its supervisory and coordinating authority to ensure workplace safety—no reasonable juror
could conclude that Vision Quest failed to do so. Vision Quest contracted BQW to manage the
construction site,4 and BQW’s employee, Kemppainen, was on-site most days “to enforce the
Vision Quest Safety Program.” With respect to the opening in the floor that plaintiff fell through—
which was just inside a door leading from the outside into the building—Vision Quest took steps
to ensure that no one had access to that area by installing a barricade on the doorway. After
Complete Enclosures removed the barricade to do work on the outside of the building,
Kemppainen checked back with Complete Enclosures’ foreman to ensure that the barricade was
reinstalled, and Complete Enclosures’ foreman assured Kemppainen that the barricade had been
put back. Plaintiff’s injury only occurred after he took it upon himself to remove that barricade,
which he admitted he knew was there to prevent him from accessing the area. On these facts, no
reasonable juror could conclude that Vision Quest failed to take reasonable steps within its
supervisory and coordinating authority to ensure workplace safety—Vision Quest had safety
measures in place to guard against the danger that caused plaintiff’s injury and took steps to ensure
that those safety measures remained in place, but plaintiff removed those safety measures and was
then injured.

       Plaintiff argues that there is a question of fact whether the steps Vision Quest took were
reasonable because Vision Quest allegedly violated 29 CFR 1926.501(b)(15), which provides:

       Except as provided in § 1926.500(a)(2) or in § 1926.501 (b)(1) through (b)(14),
       each employee on a walking/working surface 6 feet (1.8 m) or more above lower
       levels shall be protected from falling by a guardrail system, safety net system, or
       personal fall arrest system.

Assuming that the provision applies, it is not clear that Vision Quest violated it. Under 29 CFR
1926.500(b), “Guardrail system means a barrier erected to prevent employees from falling to
lower levels.” Clearly, the plywood barricade that Vision Quest had in place was to prevent
employees from entering into the barricaded area and risk falling to lower levels. Therefore, it


4
  While Vision Quest’s delegation of responsibility to BQW was not, standing alone, sufficient as
a matter of law to show that Vision Quest took reasonable measures to protect against the danger,
see, e.g., Latham v Barton Malow Co, 480 Mich 105, 123; 746 NW2d 868 (2008) (KELLY, J.,
dissenting) (“It is doubtful that, under Funk, a general contractor can entirely absolve itself of
liability by shifting to its subcontractors all responsibility for implementing workplace safety and
for providing safety equipment.”), Vision Quest’s hiring of BQW to ensure that its Safety Program
was followed was but one reasonable step that Vision Quest took to ensure the safety of the
premises.



                                                -4-
seems that the plywood barricade would be considered a guardrail system for purposes of the cited
regulation.5

    C. SECOND ELEMENT—READILY OBSERVABLE AND AVOIDABLE DANGER

        Even assuming that plaintiff presented sufficient evidence to establish the first element of
his claim under the common-work-area doctrine, he still needed to present evidence establishing
a question of fact with respect to all three other elements for his claim to proceed. See Ormsby,
471 Mich at 59.

        With respect to the second element—the “readily observable and avoidable danger” that
the defendant needed to guard against—our Supreme Court’s opinion in Latham v Barton Malow
Co, 480 Mich 105; 746 NW2d 868 (2008), is instructive. In Latham, an employee was injured
when he fell 17 feet while working on a mezzanine; the trial court denied the defendant’s motion
for summary disposition, and, as explained by the Michigan Supreme Court:

               The Court of Appeals affirmed. It agreed with the trial court that “plaintiff
       faced the danger of working on an elevated platform that did not have any
       permanent perimeter protection to protect him from falling while loading materials
       onto the mezzanine.” It said that the trial court properly focused on the mezzanine’s
       lack of perimeter protection, not plaintiff’s failure to use personal fall protection,
       even though the Court acknowledged that such protection would have prevented
       plaintiff’s injuries. The Court determined that a significant number of workers from
       other trades would be exposed to the same hazard of having to use the unprotected
       mezzanine opening when entering and leaving the lift and disagreed with defendant
       that the number of workers present at the specific time of the injury was relevant.
       The Court concluded that defendant had supervisory and controlling authority over
       the jobsite and that the mezzanine was a common work area. The Court held that
       the four elements of the common-work-area doctrine were met because a question
       of material fact existed regarding whether defendant took reasonable steps to guard
       against the danger. [Latham, 480 Mich at 110-111 (citations omitted).]

On appeal, our Supreme Court reversed because the trial court and the Court of Appeals had
identified the wrong danger; it explained that “the danger at issue was not the height itself” but
“working at heights without fall-protection equipment.” Id. at 113-114. The Court concluded that
this error in identifying the danger led the lower courts to improperly analyze the plaintiff’s claim
under the common-work-area doctrine. Id. at 115.

       Analogously, the danger at issue here was not the opening in the floor itself, but confronting
the opening without proper safety measures in place.




5
 While this “guardrail system” did not meet the specifications for a “guardrail system” in 29 CFR
1926.502(b), such a failure means that Vision Quest would have violated that regulation; it would
not mean that it failed to comply with 29 CFR 1926.501(b)(15), the regulation cited by plaintiff.


                                                -5-
       D. THIRD ELEMENT—RISK TO A SIGNIFICANT NUMBER OF WORKERS

        With this framing of the danger, for plaintiff to establish the third element—that the danger
created a high degree of risk to a significant number of workers—he must present evidence that a
significant number of workers confronted the opening through which plaintiff fell without proper
safety measures in place. See id. at 114 (explaining that it is “the danger of working at heights
without fall-protection equipment . . . to which a significant number of workers must be exposed
in order for a claim to exist” under the common-work-area doctrine). If we use 29 CFR
1926.501(b)(15) as a baseline for what may constitute appropriate safety measures, it would
include “a guardrail system, safety net system, or personal fall arrest system[6].” Plaintiff does not
offer any evidence that another worker—let alone a “significant number” of other workers—
confronted the opening through which plaintiff fell without proper safety measures in place, and,
therefore, plaintiff has failed to present sufficient evidence establishing this element of his claim.7

        Regardless, even if the danger at issue in this case was the opening in the floor itself,
plaintiff has failed to submit sufficient evidence from which a reasonable person could conclude
that a significant number of workers confronted that danger. Plaintiff was injured when he fell
from the landing through the opening in the floor into the basement. While he presented evidence
that others worked in the area, the evidence shows that those workers either worked outside (and
did not go through the doorway onto the landing), in the basement, or on scaffolding8 (and
therefore were never at risk of falling from the landing).9 Moreover, it is unclear that anyone used



6
  Pursuant to 29 CFR 1926.500(b), “Personal fall arrest system means a system used to arrest an
employee in a fall from a working level. It consists of an anchorage, connectors, a body belt or
body harness and may include a lanyard, deceleration device, lifeline, or suitable combinations of
these.”
7
  As will be explained later, plaintiff failed to present evidence tending to establish that any other
workers confronted the opening in the floor through which plaintiff fell. However, assuming that
other workers did confront the opening in the floor that plaintiff fell through, and assuming that
they did so with no guardrail system or safety net in place, plaintiff still cannot establish the third
element of his claim under the common-work-area doctrine because nothing in the record suggests
that any workers confronted the opening in the floor without using a personal fall arrest system
(such as a safety harness). While there is also no evidence that workers did use personal fall arrest
systems, plaintiff had the burden to bring forth evidence establishing this element of his claim.
8
  That someone working on scaffolding is subject to a different danger than someone working on
a landing next to a drop of 6 feet or more is exemplified by the fact that 29 CFR 1926.501(b)(15)—
the regulation that plaintiff says applies to this case—by its terms does not apply to workers
working on scaffolding. See 29 CFR 1926.501(b)(15) (stating that it does not apply to conditions
listed in 29 CFR 1926.500(a)(2)); 29 CFR 1926.500(a)(2)(i) (explaining that scaffolding is
addressed in a different subpart).
9
  Despite Kemppainen testifying that electrical workers could work “anywhere around the
building,” his later testimony that “there was no electrical workers working [on the landing] until



                                                 -6-
the door to reach the landing—thereby exposing themselves to the danger that caused plaintiff’s
injuries—before Complete Enclosures’ employee’s unscrewed the plywood barricade.10 The
evidence highlighted by plaintiff establishes, at best, that other workers worked in the area near
where plaintiff was injured. Nothing about that evidence tends to establish that those workers
worked on the landing where plaintiff fell and were thus exposed to the danger that caused
plaintiff’s injuries. Accordingly, plaintiff has failed to present sufficient evidence establishing a
question of fact whether a “significant number” of workers were placed at risk by the danger that
caused plaintiff’s injuries.

                      E. FOURTH ELEMENT—COMMON WORK AREA

        For the final element—that the danger in this case was “in a common work area”—we
agree with the trial court that plaintiff failed to present evidence creating a question of fact whether
the danger that caused plaintiff’s injury was in a common work area. The evidence shows that
masons worked outside the door of the landing where plaintiff fell, but they did not go through the
doorway when working. Thus, those workers were not working in the area that plaintiff fell. See
Hughes v PMG Bldg, Inc, 227 Mich App 1, 6-7; 574 NW2d 691 (1997) (concluding that plaintiff
failed to present evidence establishing a question of fact whether the porch overhang where he was
injured was a common work area despite presenting evidence that “other contractors performed
work on the exterior of the house in the vicinity of the overhang,” such as a subcontractor installing
siding on the overhang). Others worked to install drywall and stairs in the basement beneath where
plaintiff fell—not on the landing where plaintiff fell. Thus, these workers too were not working
in the area that plaintiff fell. See id. at 6-7 (explaining that the plaintiff failed to present evidence
establishing a question of fact whether the porch overhang where he was injured was a common
work area because, while evidence established that workers worked under or around the overhang,
there was “no evidence in the record that the employees of any other trade would work on top of
the porch overhang”). Simply put, there is no evidence in the record that employees of other trades
worked on the landing from which plaintiff fell—the evidence, as pointed out by the trial court,
only supports that employees worked around that landing. Accordingly, like this Court in Hughes,
we conclude that plaintiff failed to establish a question of fact whether he was injured while
working in a common work area because he failed to proffer evidence showing that multiple
subcontractors worked on the landing as encountered by plaintiff.

                                     IV. DOCKET NO. 354028

        In Docket No. 354028, Complete Enclosures argues that the trial court erred by denying
its motion for summary disposition because, as a subcontractor, Complete Enclosures could not be
liable for plaintiff’s fall, and because Complete Enclosures was otherwise entitled to summary
disposition under the wrongful-conduct rule. We disagree with both arguments.



after the stairwell was built” established that electrical workers would not have been exposed to
the risk of falling from the landing to the basement.
10
   Testimony established that workers that worked in the basement before plaintiff’s fall used a
staircase in the center of the building that was in place specifically to allow access to the basement.


                                                  -7-
                                A. SUBCONTRACTOR LIABILITY

        “Although a subcontractor has no duty under the common work area doctrine to make a
work site safe for the employees of another subcontractor,” it still has a common-law duty
applicable to all contractors. Ghaffari v Turner Constr Co (On Remand), 268 Mich App 460, 466;
708 NW2d 448 (2005). As explained by our Supreme Court in Clark v Dalman, 379 Mich 251,
262; 150 NW2d 755 (1967), that duty is “to act so as not to unreasonably endanger the well-being
of employees of either subcontractors or inspectors, or anyone else lawfully on the site of the
project, is well settled.” See also Johnson v A & M Custom Built Homes of W Bloomfield, LPC,
261 Mich App 719, 722; 683 NW2d 229 (2004) (explaining that a subcontractor has a common-
law duty to act in a manner that does not cause unreasonable danger to another).

        Complete Enclosures argues that plaintiff fails to allege any active negligence, and that the
only allegation against it is that it failed to reattach the plywood barricade, i.e., that it failed to act.
In light of this, Complete Enclosures concludes, it was entitled to summary disposition “based on
a lack of duty . . . .” See, e.g., Williams v Cunningham Drug Stores, Inc, 429 Mich 495, 499; 418
NW2d 381 (1988) (explaining that, in general, “there is no duty that obligates one person to aid or
protect another”); Johnson, 261 Mich App at 722 (explaining that the common-law duty imposed
on subcontractors is under a theory of “active negligence”). Contrary to Complete Enclosures’
framing of the issue, the allegation against it is not simply that its employees came across the
unsecured plywood barrier and failed to secure it. The allegation is that Complete Enclosures’
employees removed the plywood barricade and then failed to re-secure it—the negligence alleged
against Complete Enclosures is not “a mere failure to act,” as Complete Enclosures argues. The
issue is whether Complete Enclosures “use[d] due care” in undertaking this action “so as not to
unreasonably endanger the well-being of employees of . . . anyone else lawfully on the site of the
project . . . .” Clark, 379 Mich at 26-262. With this framing of the issue, we conclude that there
is a question of fact whether, by removing the plywood and not securing it back in place, Complete
Enclosures breached its duty to act so as not to unreasonably endanger the well-being of anyone
lawfully on the site of the project.11 See id.12

       Complete Enclosures also argues that there is no genuine issue of fact regarding proximate
cause because it was not foreseeable that plaintiff would not only disregard a barricade to keep
him out of the building, but would then enter the opening without looking and fall down to the


11
  As will be explained in the next subsection, there is at least a question of fact whether plaintiff
was lawfully on the site of the project.
12
   Complete Enclosures also argues that “[s]ummary disposition is required because there is no
actionable duty in tort to [plaintiff] that is separate and apart from Complete Enclosures’ duties
under its subcontract.” However, the duty stated in Clark is a duty independent of Complete
Enclosures’ contract that arises under common law, so the separate and distinct analysis is inapt.
See Hill v Sears, Roebuck & Co, 492 Mich 651, 660-661; 822 NW2d 190 (2012) (explaining that
a duty “may arise from a statute, a contractual relationship, or by operation of the common law”);
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich 157, 167; 809 NW2d 553 (2011)
(explaining that the plaintiff’s claim in a different case failed in part because that plaintiff “alleged
no duty owed to her that was independent of the contract”).


                                                    -8-
basement. “Ordinarily, the determination of proximate cause is left to the trier of fact, but if
reasonable minds could not differ regarding the proximate cause of the plaintiff’s injury, the court
should rule as a matter of law.” Berry v J & D Auto Dismantlers, Inc, 195 Mich App 476, 481;
491 NW2d 585 (1992) (quotation marks and citation omitted). Reasonable minds could differ
whether it was reasonably foreseeable that other persons working at the site would move the
unsecured plywood to gain entrance to the building. Indeed, Vision Quest’s president testified that
the secured plywood was in place “so that a layperson couldn’t just walk up and gain access into
the building,” demonstrating that the barricade was there in the first place because it was
foreseeable that others would try to gain access to the building through the door. Accordingly, the
trial court properly found that there was a question of fact whether plaintiff’s actions were
foreseeable.

         Complete Enclosures also argues that plaintiff’s own negligence is a bar to his recovery.
Whether plaintiff acted negligently in this case does not preclude his recovery, however, though it
may lead to a reduction in damages under the doctrine of comparative negligence. See Lugo v
Ameritech Corp, Inc, 464 Mich 512, 523; 629 NW2d 384 (2001) (“Under comparative negligence,
where both the plaintiff and the defendant are culpable of negligence with regard to the plaintiff’s
injury, this reduces the amount of damages the plaintiff may recover but does not preclude recovery
altogether.”) The issue of a plaintiff’s comparative negligence is ordinarily a matter for a jury.
See Rodriquez v Solar of Mich, Inc, 191 Mich App 483, 488; 478 NW2d 914 (1991). In a single
line, Complete Enclosures also implies that plaintiff should have avoided the opening in the floor
because the danger was an open and obvious, but the open and obvious doctrine does not apply to
actions based in ordinary negligence. Hiner v Mojica, 271 Mich App 604, 615; 722 NW2d 914
(2006).13

       For these reasons, the trial court did not err when it denied Complete Enclosures’ motion
for summary disposition with respect to its potential liability for subcontractor negligence.

                              B. WRONGFUL-CONDUCT RULE

      Complete Enclosures also argues that plaintiff should be barred from recovery under the
wrongful-conduct rule. We disagree.

        The common-law wrongful-conduct rule precludes a plaintiff from recovering when his
claim is based in whole or in part on the plaintiff’s wrongful conduct. Orzel v Scott Drug Co, 449
Mich 550, 558-559; 537 NW2d 208 (1995); Hashem v Les Stanford Oldsmobile, Inc, 266 Mich
App 61, 89; 697 NW2d 558 (2005). “To implicate the wrongful-conduct rule, the plaintiff’s
conduct must be prohibited or almost entirely prohibited under a penal or criminal statute” and the
wrongful conduct must be serious in nature. Orzel, 449 Mich at 561. See also Hashem, 266 Mich
App at 89. “For the wrongful-conduct rule to apply, a sufficient causal nexus must exist between




13
   We note, however, that whether plaintiff was negligent for failing to notice the opening in the
floor given that it was allegedly obvious may be an issue of comparative negligence and, thus, may
be an issue for the factfinder.


                                                -9-
the plaintiff’s illegal conduct and the plaintiff’s asserted damages.” Orzel, 449 Mich at 564. In
Orzel, the Court further explained:

               [The plaintiff’s] injury must have been suffered while and as a proximate
       result of committing an illegal act. The unlawful act must be at once the source of
       both his criminal responsibility and his civil right. The injury must be traceable to
       his own breach of the law and such breach must be an integral and essential part of
       his case. [Id. at 565 (quotation marks and citation omitted; alteration in Orzel).]

The wrongful-conduct rule bars recovery in tort if (1) the plaintiff’s conduct is prohibited or almost
entirely prohibited under a penal or criminal statute, (2) a sufficient causal nexus exists between
the plaintiff’s illegal conduct and the plaintiff’s asserted damages, and (3) the defendant’s
culpability is not greater than the plaintiff’s culpability. Varela v Spanski, 329 Mich App 58, 81;
941 NW2d 60 (2019).

     In the instant case, to establish plaintiff’s wrongful conduct, Complete Enclosures relies on
MCL 750.115(1), which provides:

               Any person who breaks and enters or enters without breaking, any dwelling,
       house, tent, hotel, office, store, shop, warehouse, barn, granary, factory or other
       building, boat, ship, railroad car or structure used or kept for public or private use,
       or any private apartment therein, or any cottage, clubhouse, boat house, hunting or
       fishing lodge, garage or the out-buildings belonging thereto, any ice shanty with a
       value of $100.00 or more, or any other structure, whether occupied or unoccupied,
       without first obtaining permission to enter from the owner or occupant, agent, or
       person having immediate control thereof, is guilty of a misdemeanor. [Emphasis
       added.]

Complete Enclosures has not shown that plaintiff violated this statute as a matter of law.

         Complete Enclosures argues that plaintiff’s authority to enter the building was limited to
the doorway secured with the lock box. However, the fact that the lock box was in place to
facilitate entry into the building does not mean that a subcontractor’s permission to enter was
circumscribed to that single entrance. Testimony from Kemppainen, plaintiff, plaintiff’s
supervisor, and Vision Quest’s president all supported a finding that plaintiff, like other
subcontractor employees, was not prohibited from using entrances other than the main door for
delivery of materials. Rather, each subcontractor was responsible for its own methods of
effectuating deliveries. Vision Quest’s president testified that he had been told that plaintiff’s
employer, Foundation Building Materials (FBM), had permission from A4H to deliver the drywall
on that Saturday, and that FBM had made other deliveries to jobsites where A4H employees were
not present. He also testified that neither he nor Kemppainen were responsible for coordinating
subcontractor deliveries, apart from certain deliveries not at issue here. Asked about gaining
permission to enter job sites, plaintiff stated that he or others who worked for FBM would try to
call the contractor, and would sometimes have blanket permission to enter any of the related
structures. He also testified that his supervisor, John Douglas, had given him permission to try to
enter the building through another door. Douglas testified that he had called his contact at A4H
and been given permission to deliver the drywall on Saturday. Douglas acknowledged that no one


                                                -10-
told him to enter the building in the manner that plaintiff did, but he also testified that it was his
usual practice, and the expectation, that he would get the drywall and other materials inside the
building “in any way we can.” Kemppainen testified that, even though he may have expected
subcontractors to call so that he could make sure the building had been locked when they left, there
was no policy in place that required subcontractors to call him if they were having a delivery
scheduled. He further testified that subcontractors could be working at the site in the evenings or
on weekends, and that deliveries could occur at any time.

        In sum, nothing in the submitted evidence required a finding that plaintiff acted illegally
or without permission when he moved the plywood barricade and entered the building to deliver
materials. The trial court did not err by rejecting Complete Enclosures’ argument that plaintiff’s
action was barred by the wrongful-conduct rule as a matter of law. Accordingly, we affirm the
trial court’s order denying Complete Enclosures’ motion for summary disposition.

       Affirmed.

                                                              /s/ Colleen A. O’Brien
                                                              /s/ Thomas C. Cameron




                                                -11-